FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D21-1435
                 _____________________________

ERIC DEMOND PARRISH,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Escambia County.
Thomas V. Dannheisser, Judge.

                       September 28, 2022



WINOKUR, J.

     Eric Demond Parrish appeals his sentence, raising two issues.
As to the issue regarding his eligibility for sentence review, we
affirm. As to the issue of the court’s refusal to impose a departure
sentence, we dismiss under the authority of Wilson v. State, 306
So. 3d 1267 (Fla. 1st DCA 2020), rev. granted, No. SC20-1870, 2021
WL 1157838 (Fla. Mar. 26, 2021).

                                 I

     The State charged Parrish with three counts: sexual battery
with force on his fifty-three-year-old foster mother; battery on his
foster mother; and false imprisonment of his foster mother.
Parrish was sixteen years old at the time of the offenses. A jury
found Parrish guilty on all counts.

    At sentencing, Parrish presented evidence to support a
downward departure sentence on the ground that he requires
specialized treatment for a disorder. See § 921.0026(2)(d), Fla.
Stat. 1 The State opposed a departure sentence, noting Parrish’s
extensive criminal history, the escalating nature of his criminal
conduct, and his high risk of reoffending.

     Before pronouncing sentence, the trial court asked the parties
whether Parrish’s sentence should be subject to judicial review
after twenty years, pursuant to section 921.1402(2)(d), Florida
Statutes. Parrish’s counsel indicated that she did not think his
offense qualified for a sentence review. The court then imposed
sentence. The court rejected Parrish’s request for a downward
departure, noting that regardless of whether Parrish qualified for
a departure, this was not a case where such departure would be
appropriate. The court sentenced him to thirty years in prison on
the sexual battery count, five years concurrent on the false
imprisonment count, and time served on the battery count. The
court did not mention whether or when Parrish would be entitled
to a sentence review, nor did it indicate anything about a sentence
review in the written sentence.

     Following appeal, Parrish filed a motion to correct sentencing
error under Florida Rule of Criminal Procedure 3.800(b)(2).
Parrish argued in his motion that because he was under eighteen
years old when he committed sexual battery, because sexual
battery is a life felony, and because he was sentenced to more than
twenty years imprisonment, that he is eligible for judicial review
after twenty years under section 921.1402(2)(d). The trial court did
not issue an order on this motion within sixty days, so it is deemed
denied. Fla. R. Crim. P. 3.800(b)(2)(B).



    1  Parrish also argued that he should be sentenced as a
youthful offender, but the State correctly responded that Parrish
was not eligible for a youthful offender sentence because he was
convicted of a life felony. See § 958.04(1)(c), Fla. Stat.


                                 2
                                  II

     Regarding the motion to correct sentencing error, it appears
to us that Parrish does meet the requirements of section
921.1402(2)(d), which entitles him to a review of his sentence after
twenty years. However, we see no requirement that the court,
when sentencing an offender, is required to pronounce the
offender’s entitlement to a sentence review pursuant to section
921.1402(2)(d). Nor is the sentencing court required to indicate
these facts on the sentencing order. 2,3

     Rather, section 921.1402(3) places the requirement to notify
Parrish of his eligibility for a sentence review on the Department
of Corrections: “The Department of Corrections shall notify a
juvenile offender of his or her eligibility to request a sentence
review hearing 18 months before the juvenile offender is entitled
to a sentence review hearing under this section.” And section
921.1402(4) places the burden of seeking judicial review on the
offender once notified: “A juvenile offender seeking sentence
review pursuant to subsection (2) must submit an application to
the court of original jurisdiction requesting that a sentence review
hearing be held.” The sentencing court’s responsibility, on the
other hand, is set forth in section 921.1402(6) and is triggered upon
receiving an application for judicial review: “Upon receiving an


    2  This would not be the case for an offender convicted of
murder, under section 782.04, Florida Statutes, committed before
the age of eighteen. For such offenders, the court is required to
make written findings indicating whether the offender actually
killed, intended to kill, or attempted to kill the victim. This finding
determines the length of time before the offender is eligible for a
sentence review. See §§ 775.082(1)(b)3., (3)(a)5.c., (3)(b)2.c.;
921.1402(2)(a)–(c), Fla. Stat. No such finding is required for
offenders convicted of any crime other than murder. See
§§ 775.082(3)(c), 921.1402(2)(d), Fla. Stat.; see also Fla. R. Crim. P.
3.781(c)(1).
    3  We reject the State’s argument that Parrish “waived” or
“invited” any error regarding this issue by his failure to assert that
he was entitled to a sentence review at the sentencing hearing.


                                  3
application from an eligible juvenile offender, the court of original
sentencing jurisdiction shall hold a sentence review hearing to
determine whether the juvenile offender’s sentence should be
modified.”

     Because the trial court had no affirmative duty under section
921.1402 to notify Parrish at sentencing of his eligibility for
judicial review, Parrish has not established a sentencing error that
the court was required to correct.

                                 III

    Regarding Parrish’s claim that the court erred in refusing to
impose a departure sentence, this Court has held that it lacks
authority to review a sentencing court’s decision not to grant a
departure sentence. See Wilson, 306 So. 3d at 1273. Accordingly,
we dismiss this portion of Parrish’s appeal.

     AFFIRMED in part; DISMISSED in part.

LONG, J., concurs; BILBREY, J., concurs with opinion.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________

BILBREY, J., concurring.

     I concur in the majority decision. I agree that Appellant is
entitled to a sentence review after twenty years.           See §§
775.082(3)(c), 921.1402(2)(d), Fla. Stat. (2019). However, since he
was convicted of an offense other than murder or felony murder
under section 782.04, Florida Statutes, there is no statutory
requirement for written findings on his eligibility for a sentence




                                 4
review. Compare § 775.082(1)(b)3., (3)(a)5.c., (3)(b)2.c. with §
775.082(3)(c). *

     Nonetheless, for juvenile offenders eligible for a sentence
review of sentences for nonhomicide offenses, I urge circuit judges
to pronounce eligibility at sentencing and include such eligibility
in the commitment documents provided to the Department of
Corrections. The Department must notify juvenile offenders of
their eligibility for a sentence review eighteen months before
entitlement. § 921.1402(3), Fla. Stat. But given that the eligibility
for a sentence review for nonhomicide juvenile offenders is to occur
after they serve twenty years, it seems the Department is more
likely to overlook its obligation if it is not in writing.

    Additionally, juvenile offenders may be more likely to
undertake rehabilitation, express remorse, and complete
education and training programs while in prison if they know of
the possibility of a reduced sentence in the future. See §
921.1402(6)(a), (6)(e), (6)(g) (listing certain factors to be considered
during a sentence review hearing). While knowing that they have
the prospect of a reduced sentence at the start of their

    *  Since Appellant faced the prospect of a life sentence, rule
3.781, Florida Rules of Criminal Procedure, generally applied to
him. See Fla. R. Crim. P. 3.781(a). But the rule did not require
written findings of sentence review eligibility for Appellant. The
second sentence of rule 3.781(c)(1) states, “The court shall make
written findings as to whether the juvenile offender is eligible for
a sentence review hearing under sections 921.1402(2)(a), 2(b), or
2(c), Florida Statutes, based on whether the defendant killed,
attempted to kill, or intended to kill the victim.” Those three
subsections of section 921.1402 cross reference subsections of
section 775.082 which concern only juvenile offenders who commit
murder or felony murder of varying degrees.                 Section
921.1402(2)(d), not mentioned in the rule, cross references section
782.082(3)(c) which applies to a juvenile offender like Appellant
who commits a nonhomicide life felony or first degree felony
punishable by life. Section 782.082(3)(c) does not require written
findings.



                                   5
incarceration benefits the juvenile offenders, it also benefits the
Department if the knowledge results in better-behaved prisoners.
See A. Mitchell Polinsky, DETERRENCE AND THE OPTIMALITY OF
REWARDING PRISONERS FOR GOOD BEHAVIOR, 44 Int’l Rev. of Law
and Econ. 1 (2015). Ultimately, it is the citizens of Florida who
benefit if a juvenile offender is rehabilitated and becomes a
productive member of society. See § 921.002(1)(b), Fla. Stat.
(stating that rehabilitation is “a desired goal of the criminal justice
system”). A circuit judge pronouncing eligibility for sentence
review for juvenile offenders increases the prospect of this
occurring.
                  _____________________________


Jessica J. Yeary, Public Defender, and Justin F. Karpf, Assistant
Public Defender, Tallahassee, for Appellant.

Ashley Moody, Attorney General, and Julian E. Markham,
Assistant Attorney General, Tallahassee, for Appellee.




                                  6